                Case 5:21-cv-00786-JLS
                     2:05-mc-02025 Document
                                       Document
                                            20021 Filed 12/08/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ELISA PEREZ,                                       :
                                                    :
                    Plaintiff,                      :
                                                    :
           v.                                       : CASE NO.         20-1904
                                                    :
 SECOND ROUND SUB, LLC,                             :
                                                    :
                    Defendant.                      :
                                                    :
                                                    :

                                      NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that on this date, Second Round Sub, LLC hereby removes the

above-captioned matter to this Court from the Court of Common Pleas of Allegheny County,

Pennsylvania and in support thereof avers as follows:

       1.          Second Round is a defendant in a civil action originally commenced on or about

August 28, 2020 in the Court of Common Pleas of Allegheny County, Pennsylvania titled Elisa

Perez v. Second Round Sub, LLC and docketed to Case No. GD-20-009293.

       2.          The removal is timely under 28 U.S.C. § 1446(b). Plaintiff served Second Round

with both her Praecipe for Writ of Summons and her Complaint by correspondence of November

9, 2020.

       3.          Pursuant to 28 U.S.C. § 1446, attached here as Exhibits A and B are copies of all

process, pleadings, and orders filed in the state court action.




                                                   1
            Case 5:21-cv-00786-JLS
                 2:05-mc-02025 Document
                                   Document
                                        20021 Filed 12/08/20 Page 2 of 3




       4.      The District Court 1 has original jurisdiction over this action pursuant to 28 U.S.C.

§ 1331, in that Plaintiff has filed claims against Second Round alleging violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq.

       5.      On this date, Second Round has provided notice of this Removal to counsel for

Plaintiff and to the Court of Common Pleas of Allegheny County, Pennsylvania.

       WHEREFORE, Defendant Second Round Sub, LLC respectfully removes this case to the

United States District Court for the Western District of Pennsylvania.

                                      Respectfully submitted,

                                      MESSER STRICKLER, LTD.

                              By:     /s/ Lauren M. Burnette
                                      LAUREN M. BURNETTE, ESQUIRE
                                      PA Bar No. 92412
                                      12276 San Jose Blvd.
                                      Suite 718
                                      Jacksonville, FL 32223
                                      (904) 527-1172
                                      (904) 683-7353 (fax)
                                      lburnette@messerstrickler.com
                                      Counsel for Defendant

Dated: December 8, 2020




1
  Although Plaintiff filed this lawsuit in Allegheny County, thus requiring Second Round to
remove the case to this Court, Plaintiff’s Complaint contains no facts to establish the propriety of
venue in Allegheny County. Second Round has filed Preliminary Objections as to venue. See
Exhibit B.
                                                 2
           Case 5:21-cv-00786-JLS
                2:05-mc-02025 Document
                                  Document
                                       20021 Filed 12/08/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I certify that on December 8, 2020, a true copy of the foregoing document was served as

follows:

 Via Email and U.S. Mail, Postage Prepaid         Via Electronic Filing
 Joshua P. Ward                                   Court of Common Pleas
 Kyle H. Steenland                                Allegheny County
 The Law Firm of Fenters Ward                     414 Grant St.
 The Rubicon Building                             Pittsburgh, PA 15219
 201 South Highland Avenue
 Suite 201
 Pittsburgh, PA 15206
 jward@fentersward.com
 ksteenland@fentersward.com
 Counsel for Plaintiff


                                    MESSER STRICKLER, LTD.

                            By:     /s/ Lauren M. Burnette
                                    LAUREN M. BURNETTE, ESQUIRE
                                    PA Bar No. 92412
                                    12276 San Jose Blvd.
                                    Suite 718
                                    Jacksonville, FL 32223
                                    (904) 527-1172
                                    (904) 683-7353 (fax)
                                    lburnette@messerstrickler.com
                                    Counsel for Defendant

Dated: December 8, 2020




                                              3
